                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION

  JASON COMPTON,                                      )
                                                      )
            Plaintiff,                                )         Civil Action No. 3:19-CV-348-CHB
                                                      )
  v.                                                  )
                                                      )         ORDER REQUESTING STATUS
  LOUISVILLE METROPOLITAN                             )                 REPORT
  GOVERNMENT, et al.,                                 )
                                                      )
            Defendants.
                                          ***   ***       ***    ***
       On October 3, 2019, this matter was stayed pending the outcome of proceedings in a state

court matter [R. 10]. The Court desiring to ascertain the present status of the state court matter,

       IT IS ORDERED as follows:

       1.        The Plaintiff shall file a Status Report within fourteen (14) days from the date of

entry of this Order.

       This the 4th day of December, 2020.




cc:    Counsel of Record



                                                 -1-
